Exhibit 10.3

 



Execution Version

  

COMPANY SUPPORT AGREEMENT

 

COMPANY SUPPORT AGREEMENT, dated as of January 5, 2020 (this “Agreement”), by
and among NEBULA ACQUISITION CORP., a Delaware corporation (“NAC”), and each of
the members of the Company whose names appear on the signature pages of this
Agreement (each, a “Company Member” and, collectively, the “Company Members”).

 

WHEREAS, NAC, Open Lending, LLC, (the “Company”), BRP Hold 11, Inc. (“Blocker”),
the Blocker Holder as defined therein, Nebula Parent Corp., (“ParentCo”), NBLA
Merger Sub LLC, (“Merger Sub LLC”), and NBLA Merger Sub Corp., (“Merger Sub
Corp”), propose to enter into, simultaneously herewith, a business combination
agreement (the “BCA”; terms used but not defined in this Agreement shall have
the meanings ascribed to them in the BCA), a copy of which has been made
available to each Company Member, which provides, among other things, that, upon
the terms and subject to the conditions thereof, Merger Sub Corp will be merged
with and into NAC (the “First Merger”), with NAC surviving the First Merger as a
wholly owned subsidiary of ParentCo and Merger Sub LLC will be merged with and
into the Company (the “Second Merger”), with the Company surviving the Second
Merger as a direct and indirect wholly-owned subsidiary of ParentCo;

 

WHEREAS, as of the date hereof, each Company Member owns of record the number of
Company Common Units, Company Series A Preferred Units, Company Series B
Preferred Units and Company Series C Preferred Units as set forth opposite such
Company Member’s name on Exhibit A hereto (all such Company Common Units,
Company Series A Preferred Units, Company Series B Preferred Units and Company
Series C Preferred Units and any Company Common Units, Company Series A
Preferred Units, Company Series B Preferred Units and Company Series C Preferred
Units of which ownership of record or the power to vote is hereafter acquired by
the Company Members prior to the termination of this Agreement being referred to
herein as the “Units”); and

 

WHEREAS, in order to induce, NAC, ParentCo, Merger Sub LLC, and Merger Sub Corp
to enter into the BCA, the Company Members are executing and delivering this
Agreement to NAC.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agrees as follows:

 

1. Agreement to Vote. Each Company Member, by this Agreement, with respect to
its Units, severally and not jointly, hereby agrees (and agrees to execute such
documents or certificates evidencing such agreement as NAC may reasonably
request in connection therewith), if (and only if) each of the Approval
Conditions shall have been met, to vote, at any meeting of the members of the
Company, and in any action by written consent of the members of the Company, all
of such Company Member’s Units (a) in favor of the approval and adoption of the
BCA, the transactions contemplated by the BCA and this Agreement, (b) in favor
of any other matter reasonably necessary to the consummation of the transactions
contemplated by the BCA and considered and voted upon by the members of the
Company, (c) in favor of the approval and adoption of the New Stock Incentive
Plan (as defined in the BCA) and (d) against any action, agreement or
transaction (other than the BCA or the transactions contemplated thereby) or
proposal that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the BCA or
that would reasonably be expected to result in the failure of the transactions
contemplated by the BCA from being consummated. Each Company Member acknowledges
receipt and review of a copy of the BCA. For purposes of this Agreement,
“Approval Conditions” shall mean there shall not have been any amendment or
modification to the Company Merger Consideration (including any Contingency
Consideration) payable under the BCA to the Company Members.

 



 

 

 

2. Transfer of Units. Each Company Member severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Units or otherwise agree to do any of the foregoing (unless the transferee
agrees to be bound by this Agreement), (b) deposit any Units into a voting trust
or enter into a voting agreement or arrangement or grant any proxy or power of
attorney with respect thereto that is inconsistent with this Agreement,
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect acquisition or sale, assignment, transfer
(including by operation of law) or other disposition of any Units (unless the
transferee agrees to be bound by this Agreement), or (d) take any action that
would have the effect of preventing or disabling the Company Member from
performing its obligations hereunder.

 

3. No Solicitation of Transactions. Each of the Company Members severally and
not jointly, agrees not to directly or indirectly, through any officer,
director, representative, agent or otherwise, (a) initiate, solicit or knowingly
encourage (including by furnishing non-public information) the submission of, or
participate in any discussions or negotiations that would reasonably be excepted
to result in an Acquisition Proposal in violation of the BCA or (b) participate
in any discussions or negotiations regarding, or furnish to any person, any
non-public information with respect to, or otherwise knowingly encourage, any
Acquisition Proposal (or inquiries, proposals or offers or other efforts that
would reasonably be expected to lead to any Acquisition Proposal) in violation
of the BCA. Each Company Member shall, and shall direct or cause its
representatives and agents to, immediately cease and cause to be terminated any
discussions or negotiations with any parties that may be ongoing that would
reasonably be excepted to result in an Acquisition Proposal (other than the
transactions contemplated by the BCA) to the extent required by the BCA.

 

4. Representations and Warranties. Each Company Member severally and not
jointly, represents and warrants for an on behalf of itself to NAC as follows:

 

(a)  The execution, delivery and performance by such Company Member of this
Agreement and the consummation by such Company Member of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Company Member, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any Lien on any Units or (iv) conflict with or
result in a breach of or constitute a default under any provision of such
Company Member’s Organizational Documents.

 



2

 

 

(b)  Such Company Member owns of record and has good, valid and marketable title
to the Units set forth opposite the Company Member’s name on Exhibit A free and
clear of any Lien (other than pursuant to this Agreement or transfer
restrictions under applicable securities laws or the Organizational Documents of
such Company Member) and has the sole power (as currently in effect) to vote and
full right, power and authority to sell, transfer and deliver such Units, and
such Company Member does not own, directly or indirectly, any other Units.

 

(c)  Such Company Member has the power, authority and capacity to execute,
deliver and perform this Agreement and that this Agreement has been duly
authorized, executed and delivered by such Company Member.

 

5. Termination. This Agreement and the obligations of the Company Members under
this Agreement shall automatically terminate upon the earliest of (a) the First
Effective Time; (b) the termination of the BCA in accordance with its terms; and
(b) the mutual agreement of NAC and Company Members holding a majority in
interest of the Company Membership Interests held by all Company Members. Upon
termination or expiration of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, such
termination or expiration shall not relieve any party from liability for any
willful breach of this Agreement occurring prior to termination.

 

6. Miscellaneous.

 

(a) Except as otherwise provided herein or in any Transaction Document, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.

 

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
6(b)):

 

If to NAC, to it at:

 

Nebula Acquisition Corp.

Four Embarcadero Center, Suite 2350

San Francisco, CA 94111

Telephone: (415) 780-9975
Attention: Rufina Adams
Email: rufina@truewindcapital.com

 



3

 

 

with a copy to:

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Facsimile No.: (212) 801-6400

Telephone No.: (212) 801-9200
Attention: Alan I. Annex, Esq.

Email: annexa@gtlaw.com

 

If to a Company Member, to the address set forth for such Company Member on the
signature page hereof.

 

with a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Jocelyn Arel, Jared Spitalnick and Dan Espinoza

E-Mail: JArel@goodwinlaw.com; JSpitalnick@goodwinlaw.com;

DEspinoza@goodwinlaw.com

 

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d) This Agreement and the Transaction Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. This Agreement shall not
be assigned (whether pursuant to a merger, by operation of law or otherwise).

 

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Company Member shall be
liable for the breach by any other Company Member of this Agreement.

 



4

 

 

(f) The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to seek specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i) Without further consideration, each party shall use commercially reasonable
efforts to execute and deliver or cause to be executed and delivered such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 

(j) This Agreement shall not be effective or binding upon any Company Member
until such time as the BCA is executed by each of the parties thereto.

 

(k) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Paragraph (k).

 

[Signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  NEBULA ACQUISITION CORP.         By:   /s/ Adam Clammer   Name:  Adam Clammer
  Title: Co-Chief Executive Officer         COMPANY MEMBERS         By:   /s/
Scott Gordon   Name: Scott Gordon         By:   /s/ Richard F. Watkins   Name: 
Richard F. “Sandy” Watkins         By:   /s/ Ryan Collins   Name:  Ryan Collins
        By:   /s/ Steve Letbetter   Name:  Steve Letbetter         By:   /s/
Keith Jezek   Name:  Keith Jezek         By:   /s/ Kurt Wilkin   Name:  Kurt
Wilkin         Open Lending Opportunity Partners         By:   /s/ Richard F.
Watkins   Name:   Richard F. “Sandy” Watkins   Title: General Partner

 





 

 

  Bee Cave Capital, LLC         By:   /s/ Kurt Wilkin   Name:  Kurt Wilkin  
Title: Member         BRP HOLD 11, INC.         By:   /s/ Michelle Riley  
Name:   Michelle Riley   Title: Secretary         By:   /s/ Ronald Fishman  
Name:  Ronald Fishman   Title: Treasurer         Bregal Investments, Inc.      
  By:   /s/ Michelle Riley   Name:  Michelle Riley   Title: Secretary        
By:   /s/ Ronald Fishman   Name:  Ronald Fishman   Title: Treasurer

 

 



 

 

